Citation Nr: 0839831	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  08-18 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to restoration of Dependency and Indemnity 
Compensation (DIC) benefits. 


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from September 1942 to July 
1945.  The appellant  seeks restoration of DIC benefits as 
the surviving spouse of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 determination by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee, which denied the above claim.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The appellant was born in January 1929.

2.  The appellant and the veteran were married in February 
1961.

3.  The appellant's marriage to the veteran was terminated by 
his death in mid-1970, and she was subsequently awarded DIC 
benefits.

4.  The appellant was remarried to S.F. in 1986 at age 57, 
wherein her DIC benefits were terminated.

5.  The appellant's claim for restoration of DIC benefits was 
received by VA on June 29, 2007.



CONCLUSION OF LAW

The appellant is not eligible for DIC benefits as the 
remarried widow of a veteran as a matter of law.  38 U.S.C.A. 
§§ 101(14), 103, 1310, 1311 (West 2002); 38 C.F.R. §§ 3.5, 
3.50, 3.55 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant requests restoration of her DIC benefits.  She 
also contends that VA had an obligation to notify her of 
eligibility for restoration of DIC.

VA has certain notice and assistance requirements pursuant to 
the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).  As addressed below, the appellant does not 
contend that she filed her clam for restoration of DIC 
benefits prior to June 2007, therefore, the basis of denial 
of the appellant's claim for restoration of DIC benefits is 
that her claim lacks legal merit. VCAA notice is not required 
in such cases.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000) (VCAA 
was not applicable where the outcome was controlled by the 
law, and the facts were not in dispute).

Notwithstanding the appellant's contention in a Statement In 
Support Of Claim (VA Form 21-4138) received in April 2008 in 
which she asserts that she had no way of knowing of her 
eligibility for restoration of DIC benefits, the VCAA notice 
requirement explicitly applies only to claims for benefits, 
and does not require notice of the right to file a claim for 
benefits.  See 38 U.S.C.A. § 5103(a) (requires a 
"substantially complete application" before VCAA notice is 
required); 38 C.F.R. § 3.159(a)(3), (b)(1).

In cases such as this, where a claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit, VA is not required to meet the duty to 
notify or assist a claimant. See Dela Cruz v. Principi, 15 
Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 
129 (2002); see also VAOPGCPREC 5-2004.

The relevant facts in this case are not in dispute.  The 
appellant was born in January 1929.  She and the veteran were 
married in February 1961.  The appellant's marriage to the 
veteran was terminated by his death in mid-1970, and she was 
subsequently awarded DIC benefits.  The appellant remarried 
to S.F. in 1986 at age 57, wherein her DIC benefits were 
terminated.  The appellant's claim for restoration of DIC 
benefits was received by VA on June 29, 2007.

The appellant argues that her DIC benefits should be restored 
because she had no prior knowledge of her eligibility for 
restoration of DIC benefits.

DIC is a monthly payment made by VA to a surviving spouse, 
child, or parent due to a service-connected death.  See 38 
U.S.C.A. § 101(14), 1310, 1311; 38 C.F.R. § 3.5.  Generally, 
a surviving spouse means a person of the opposite sex who was 
legally married to the veteran at the time of his death, and 
has not since remarried. See 38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50(b). 

An amendment to Title 38 of the United States Code, effective 
January 1, 2004, added an additional exception to the 
remarriage bar for surviving spouse benefits stating that the 
remarriage after age 57 of the surviving spouse of a veteran 
shall not bar the furnishing of specified benefits, such as 
DIC, to such person as the surviving spouse of the veteran.  
Pub. L. No 108-183, 117 Stat. 2653 (2003) (codified at 38 
U.S.C.A. § 103(d)(2)(B)).  VA's regulations have been amended 
to reflect this statutory change stating that the remarriage 
of a surviving spouse after the age of 57 shall not bar the 
furnishing of benefits relating to DIC compensation under 38 
U.S.C.A. § 1311, if the application for such benefits was 
received by VA before December 16, 2004.  71 Fed. Reg. 29082 
(May 19, 2006) (codified at 38 C.F.R. § 3.55(a)(10)).

The appellant was 57 years old at the time of her remarriage 
to her current spouse; however, her application for 
restoration of DIC benefits was not received by VA prior to 
December 16, 2004.  The appellant's claim for restoration of 
DIC benefits was received by VA on June 29, 2007, which is 
after December 16, 2004.

As a matter of law, the appellant is precluded from obtaining 
restoration of her DIC benefits.  The Board has no authority 
to award a benefit to a claimant that has no basis under 
statutory law.  See Davenport v. Principi, 16 Vet. App. 522 
(2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  The United 
States Congress provided an exception to the remarriage bar 
of a surviving spouse, but "only if the application for such 
benefits was received by VA before December 16, 2004." 38 
C.F.R. § 3.55(a)(10).  

The appellant contends that it is unfair to deny her 
application for restoration of DIC benefits.  She appears to 
be raising an argument couched in equity.  While certainly 
sympathetic to such an argument, the Board is bound by the 
law and is without authority to grant benefits on the basis 
of equity.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey, 6 
Vet. App. at 416.  The Board can only determine whether the 
appellant meets all of the requirements of the benefit being 
sought and, if she is not entitled to the benefit as 
specified by the statutes enacted by Congress and VA's 
implementing regulations, the benefit cannot be awarded 
regardless of the circumstances.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).  The Board has no option but to decide 
this claim in accordance with the applicable law.  The 
appellant's claim for restoration of DIC benefits must be 
denied as a matter of law. 


ORDER

Entitlement to restoration of DIC benefits is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


